Citation Nr: 1813633	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for acid reflux disease, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from November 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from December 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Based on the appellant's statement, received in December 2012, that he began smoking while on active duty to calm his nerves, the Board has recharacterized the issue of entitlement to service connection for COPD as entitlement to service connection for COPD, to include as due to an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Throughout the period on appeal, the appellant has described an incident in which he tried to rescue a fellow service member, "E.," who was drowning, while stationed aboard the USS Seattle.

On his initial claim for service connection (VA Form 21-526) received in September 2010, the appellant indicated that his PTSD was acquired during active service from 1972 to 1974 due to "numerous snipe watches," "bridge during gun battery," "helo deck during replenishment," and "rescue of dead comrade (sailor) in 15' of water".  In September 2010, he reported that he had PTSD due to a dead body recovery in the Atlantic Ocean in June 1973, "snipe 1st class E."

In a statement dated in November 2010, the appellant reported he suffered from PTSD and high anxiety disorder, and that after the USS Seattle's support of the October War in 1973, the captain "provided swim call" and the appellant was "one of the first to reach the 50' boat."  He claimed that while sitting in the boat he saw a fellow sailor descending in the water in an upside-down position.  The appellant reportedly dove in, caught the sailor in a life-saving hold, and swam him back to the 50' boat.  He reported that when he switched hold of the sailor, he noticed foam coming from the sailor's nose and mouth and that the sailor's eyes were open and his pupils were fixed.  The appellant noted the sailor's last name was "E.," that this incident occurred in November 1973, and that when E. was taken to the ship, he was pronounced dead.

In November 2011, the RO made a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The RO noted that the appellant provided information regarding a stressful event, which involved attempting to save Seaman E.  However, the information provided was not sufficient for JSSRC (Joint Services Records Research Center) research.  The RO also noted that the appellant's service personnel records were negative for any situation that would substantiate his presence during Seaman E.'s death.

Treatment records from Dr. Davis dated from January 2006 through January 2012 show that the appellant received psychiatric treatment.  In January 2006, it was noted that the appellant reported he was doing fine until April 2002, when his company (General Mills) moved him to Kansas City and "everything went downhill".  It was noted that he was working 80 hours a week, became paranoid, and felt they did not want him anymore.  In November 2010, the appellant reported he was applying for compensation for PTSD and described an incident in 1973 in the US Navy when he was swimming and witnessed the drowning of another sailor, and still saw him dead.  Dr. Davis noted discussing with the appellant that this was not an unusual trauma and that the appellant did not incur danger or risk of harm; and Dr. Davis questioned whether the appellant was malingering or seeking validation in any form, even by seeking VA disability.  The diagnoses included major depressive disorder (MDD), generalized anxiety disorder (GAD), and dependent personality disorder. 

Treatment records from Dr. Gordon, dated from August 2012 through April 2013, indicate that the appellant received psychiatric treatment.  In December 2012, he reported that while aboard the USS Seattle, he was on a swim call and tried to save another sailor.  The diagnoses included MDD with history of psychosis and PTSD/insomnia. 

In a letter dated in March 2014, the appellant's representative noted that the appellant reported he was enclosing information from other sailors aboard the USS Seattle confirming that the appellant was the one who dove off the 50-foot boat to save E., but that he was probably already dead as he was sinking in an upside-down "U" position.  The appellant reported he swam with E. until other sailors relieved him and took E. to another boat where he was told medical personnel were present. 

In support of his claim, received in March 2014, the appellant submitted a copy of an email that he received from a fellow service member, who indicated he did not remember the appellant, but served at the same time as him on the USS Seattle, and remembered "the day [E.] drown" when they were "off the coast of Florida." 

The appellant also submitted an excerpt from the USS Seattle (AOE-3) Veterans' Association which provided a list of shipmates which were "In Memory."  Such included E.R.P. as a member of the class of 1974, but the appellant crossed this off and noted it was 1973. 

Further, in April 2014, the appellant submitted a list of deployments and history of the USS Seattle (AOE-3) obtained from the internet (www.hullnumber.com/AOE-3) which showed that from July to December 1973, the USS Seattle was in the Mediterranean, from January to April 1974, she was in dry dock, and from April 1974 to May 1974, she was in Guantanamo Bay.

A March 2017 email from K.H. was received in April 2017.  K.H. stated that he was drinking a beer on the 50' boat when E. came aboard during swim call on the fourth of July in the middle of the Atlantic on the way to the Mediterranean Sea.  He saw E. flailing in the water and observed the appellant jump in after him, although he did not know that it was the appellant at the time.  

A letter from C.A.S. was received in August 2017.  He stated that he was on Bridge-Watch at the time of the swim call.  He recalled that the appellant was one of the first to reach E. and render aid while he was in the water.

While the appellant has repeatedly indicated he has PTSD due to an incident in service when he was reportedly on a swim call and attempted to save a fellow service member who had drowned, he has been inconsistent as to the date this incident occurred.  Most recently, it appears that the appellant settled on January 1974 to March 1974 as the timeframe for this incident.  

In its July 2015 remand, the Board directed that research regarding the appellant's claimed stressor of Seaman E. drowning thus be performed for the period of January 1974 through March 1974.  However, a review of the record indicates that research was performed regarding whether such stressor took place in 1973, rather than 1974.

Compliance with remand directives by the originating agency is not optional or discretionary.  The Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, while the Board regrets the further delay, the appeal must again be remanded for compliance with the Board's remand directives.

As resolution of the claim of entitlement to service connection for an acquired psychiatric disorder may have an impact on the appellant's claims of entitlement to service connection for hypertension, acid reflux disease, and COPD, to include as secondary to an acquired psychiatric disorder, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate agency, as deemed appropriate, and seek to obtain specific details regarding the appellant's alleged in-service stressor (as set forth above) that he has reported occurred in January to March 1974, and which involved an incident during a swim call where he attempted to save a fellow service member who drowned.  Specifically, request details regarding the casualty of the service member named by the appellant, as well as the specific role that members of the USS Seattle may have played in assisting this service member.  This should include a request for any of the ships log books, to include the "OOD book," as indicated by the appellant.  Request that if no such records are available, the non-existence or unavailability of such records be documented.  In requesting this information, the JSRRC and/or any other indicated agency should be provided with a copy of this remand and copies of the appellant's available service personnel records, as well as copies of his statements regarding his in-service stressors.

2.  After the first directive has been completed, obtain an addendum opinion from the clinician who conducted the July 2016 contracted examination regarding whether any of the opinions rendered in the July 2016 report changed as a result of the newly-obtained stressor evidence.  If the July 2016 clinician is unavailable, such opinions should be obtained from another appropriate clinician who has thoroughly reviewed the claims file.  The appellant should only be scheduled for another examination if the clinician rendering the requested opinions deems it necessary.

3.  After completing the above action, and any other development deemed necessary, readjudicate the claims.  If the claims remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After providing the appropriate opportunity to respond, return the matter to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



